IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0677
                               Filed June 25, 2014


IN THE INTEREST OF I.J.,
Minor Child,

I.M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       The mother appeals the termination of her parental rights to her child, I.J.

AFFIRMED.



       Jane M. White of Jane White Law Office, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Christina M. Gonzalez,

Assistant County Attorney, for appellee State.

       Michael Sorci of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                          2


VOGEL, P.J.

       The mother appeals the termination of her parental rights to her child, I.J.

She asserts the factor that militates against termination found in Iowa Code

section 232.116(3)(a) (2013)—relative placement—should apply to preclude the

termination of her parental rights. The mother further claims the court should

have granted her an additional six months to access services. We conclude it is

in the child’s best interest for the mother’s parental rights to be terminated, and

the juvenile court correctly determined the considerations in subsection three

should not prevent termination. We further agree with the court that granting the

mother an additional six months would not serve to remedy her mental health,

substance abuse, and criminal history issues, particularly given her inability to

remedy these problems in the previous termination cases involving her two other

children. Consequently, we affirm.

       I.J. was born August 2013, while the mother was incarcerated. A removal

hearing was held September 10, 2013. I.J. was removed from the mother’s care

due to her inability to care safely and adequately for the child given her

incarceration, unresolved substance abuse issues, mental health issues, and the

termination of her parental rights to her other two children. I.J. was placed in

foster care. A dispositional order was entered on November 4, 2013, noting the

primary permanency goal was to reunite I.J. with the mother. On February 21,

2014, a permanency hearing was held, and I.J. was placed with the father.1



1
   The father has cooperated with all department of human services (DHS) services, and
it was found he was a minimally adequate custodian. I.J. remains under the supervision
of DHS.
                                         3


       The mother was released from jail in September 2013.             The following

services were offered to her in an attempt to reunite her with the child:

supervised visitation; substance abuse evaluations; drug screens; family safety,

risk, and permanency services; family interactions; individual therapy; domestic

violence   awareness     classes;   parenting   classes;   shelters;    transportation

assistance; and services through the Polk County jail. She received four two-

hour supervised visits with I.J. each week. She attended the visits more or less

consistently from October to November 2013, but ceased attending after she

contracted tuberculosis and was contagious. She has not visited I.J. since the

end of November, and in the visits she did attend, the DHS worker noted she did

not display adequate parenting skills or exhibit a bond with I.J.

       The mother has a significant criminal history, including convictions for

criminal mischief, disorderly conduct, probation violations, assault, domestic

abuse with injury, violation of a no contact order, public intoxication, interference

with official acts, and possession of drug paraphernalia.           These convictions

occurred within the last year. Her most recent conviction arose from her assault

of the father during the termination hearing. She is currently unemployed and

does not have housing.

       The mother also has severe mental health issues. While she maintains

she is consistently taking her medications, she does not dispute that these issues

are not resolved. She also has a problematic history with substance abuse,

which she has never adequately addressed. As of the date of the termination

hearing, she had not attended any substance abuse treatment. Due to these

problems and founded child abuse reports, the mother’s parental rights to her
                                         4


two other children were terminated. Based on this history, the mother has been

involved with DHS since 2008.

       The State filed a petition to terminate her parental rights as to I.J. on

December 18, 2013. A termination hearing was held on April 4, 2014, and on

April 8, the juvenile court terminated the mother’s parental rights pursuant to

Iowa Code section 232.116(1)(d) and (g). The mother appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

       The mother first argues that, because I.J. is placed with his father, the

juvenile court should have declined to terminate her parental rights under Iowa

Code section 232.116(3)(a).       This paragraph states: “The court need not

terminate the relationship between the parent and child if the court finds . . . [a]

relative has legal custody of the child.” Id.; see also In re P.L., 778 N.W.2d 33,

38–39 (Iowa 2010) (holding “the court must consider if any of the exceptions

contained in section 232.116(3) allow the court not to terminate”).

       We agree with the juvenile court’s decision that this paragraph should not

prevent the termination of the mother’s parental rights. As the court noted, “the

Mother’s relationship with the Father is more likely than not going to continue to

be volatile if they legally had to co-parent or [arrange] visits or other matters had

to be negotiated between them.” This opinion aligns with that of the DHS worker,

who stated:

       This worker believes that termination is imperative despite the fact
       that [the child] is placed with his father. There are no compelling
       reasons to maintain this relationship. [The mother] continues to be
                                         5


       unsafe, there is no bond with this child and if rights remain intact,
       this worker is concerned the father will struggle to keep this child
       safe.

Upon our de novo review of the record, we agree with these conclusions.

Consequently, the juvenile court properly declined to find the exception found in

paragraph (3)(a) should prevent termination of the mother’s parental rights.

       We further conclude it is not in the child’s best interest to grant the mother

an additional six months so she may take advantage of services. As the DHS

report noted, the mother has yet to attend any treatment for her mental health or

substance abuse issues. She also shows no interest in remedying her criminal

conduct.   In fact, this behavior has been ongoing since 2008.            “We have

repeatedly followed the principle that the statutory time line must be followed and

children should not be forced to wait for their parent to grow up.” In re N.F., 579

N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). It is

clear the mother either cannot or will not address the issues that are preventing

her from being an adequate parent. Consequently, we agree with the juvenile

court that granting her an additional six months is not appropriate, and we affirm

the order terminating her parental rights.

       AFFIRMED.